Action to reform a written contract for sale of real property and, after its reformation, for specific performance thereof and other additional relief. Order denying defendant’s motion for judgment dismissing the complaint on the ground that the contract is void and unenforcible under the Statute of Frauds unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendant to answer within twenty days after service of order upon payment of said costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glen-non, JJ.